PER CURIAM:
Rosario A. Fiorani, Jr., seeks to appeal the district court’s orders denying his motion for default judgment against three of the four named defendants. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000). See Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Fiorani seeks to appeal are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction.* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


 To the extent Fiorani seeks to appeal the district court’s order dismissing only Bradley Booke from the action, this order is also neither a final order nor an appealable interlocutory or collateral order.